DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2022 has been entered.
 
Status of Claims
Claims 12, 15, 18, 21-22 and 24-27 were rejected in Office Action from 06/08/2022.
Applicant filed a response and amended claim 12.
Claims 12, 15, 18, 21-22 and 24-27 are currently pending in the application, of claims 28-29 are withdrawn from consideration. Claims 1-11, 13-14, 16-17, 19-20 and 23 were previously cancelled.
Claims 12, 15, 18, 21-22 and 24-27 are being examined on the merits in this Office Action. 

Claim Objections
Claim 12 is objected to because of the following informalities:  
In claim 12, line 14-15, it is suggested to amend “the silicon compound comprises a silicon dioxide (SiO2) component and a silicon (Si) component” to - -the silicon compound further comprises a silicon dioxide (SiO2) component and a silicon (Si) component- -.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 12, 15, 18, 21-22 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Minami et al. (U.S. Patent Application Publication 2015/0221950) and further in view of Zhou et al. (NPL, 20141 - cited in IDS)
Regarding claims 12, 15, and 24, Minami teaches a negative electrode active material (title) containing a negative electrode active material particle (i.e., particles made of SiOx) (abstract);
the negative electrode active material particle comprising a silicon compound shown by SiOx (0.8 ≤ x ≤ 1.1) (paragraph [0012]) and comprising a silicon dioxide (SiO2) component (paragraph [0018]); and 
the negative electrode active material particle has a surface layer portion containing a carbon material (i.e., the negative electrode active material may be used in combination with a carbonaceous active material) (paragraph [0024]).
Further, Minami teaches that the silicon compound (i.e., SiOx) comprises a silicon dioxide (SiO2) and an Si component (paragraph [0014]) and that the SiO2 present in the SiOx reacts with LiOH to produce Li4SiO4 (paragraph [0018]-[0019]) therefore, it is interpreted that Li is inserted into a Si-O bond to reduce at least part of Si-O bonds to form a bond of Li-Si. 
Minami does not explicitly articulate the specifics of the XANES characteristics as recited in the instant claim. However, since the material of Minami is substantially identical to the one claimed, such would be expected to exhibit the claimed properties to include the XANES measurements. Nonetheless, additional guidance is provided below.
Zhou, directed to a negative electrode (i.e., anode) active material having a silicon compound containing a carbon material (i.e., Si-coated carbon nanotubes) (same as Minami), teaches XANES measurements from the negative electrode active material exhibit (i) a peak at around ~540 eV (page 20228), (ii) a peak at the vicinity of around ~532 eV attributable to Si-O bonds (i.e., Si-O-C) (page 20227), and (iii) a peak at around ~535 eV (page 20228) which is interpreted to include 534 eV. Zhou also teaches the presence of SiO2 and Si components in the negative electrode active material (page 20228). Further, Zhou teaches that the nature of chemical bonding and electrochemical cycling evolution (which can be understood as properties or characteristics of a particular composition or compound) are measured by XANES spectroscopy (page 20226).   
Therefore, based on the evidenced from Zhou where a silicon compound containing a carbon material and SiO2 and Si components (same as Minami) exhibit (i) a peak at around ~540 eV (page 20228), (ii) a peak at the vicinity of around ~532 eV attributable to Si-O bonds (i.e., Si-O-C) (page 20227), and (iii) a peak at around ~535 eV (page 20228), a skilled artisan would understand that the same properties or characteristics could also be expected in the negative electrode active material of Minami. 
Regarding claims 18 and 21, Minami teaches the median diameter of the negative electrode active material particle is 1µm to 15µm (paragraph [0022]).
Regarding claims 22, Minami teaches the median diameter of the negative electrode active material particle is 1µm to 15µm (paragraph [0022]).
Regarding claim 25, Minami teaches the negative electrode active material as described above in claim 12 and claim 24 to include the carbon material. Further, Minami teaches the carbon material has a thickness of 1 nm or more.
It is noted that Minami differ in the exact same thickness as recited in the instant claim however, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the thickness of Minami overlap the instant claimed thickness and therefore is considered to establish a prima facie case of obviousness. It has been held in the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).    
Regarding claim 26, Minami teaches a negative electrode comprising the negative electrode active material as described above in claim 12 (paragraph [0043]).
Regarding claim 27, Minami teaches a lithium ion secondary battery (i.e., battery) comprising the negative electrode (i.e., the electrode) as described above in claim 26 (paragraphs [0016], [0032], [0048]-[0053]).

Response to Arguments
Applicant’s argument filed on 09/07/2022 are deemed moot in view of the new grounds of rejection presented in this Office Action, necessitated by Applicant’s amendment to the claims which significantly affected the scope thereof (i.e., by incorporating new limitations into the independent claims, which require further search and consideration). The new limitations have been fully addressed above in view of Zhou. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Zhou et al., Chemical Bonding in amorphous Si-coated carbon nanotubes as anodes for Li ion batteries: a XANES study, RSC Advances, 2014, 4, pages 20226-20229.